Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 12/15/2020.  
Status of Claims
Claims 1, 3, 5, 7, 9, 11 have been amended by Applicant.
Claims 4, 8, 12 have been canceled by Applicant. 
Claims 13, 14 have been added by Applicant. 
Claims 1-3, 5-7, 9-11, 13, 14 are currently pending and have been rejected as follows. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Priority
Examiner noted Applicants claiming Priority from Provisional 62681171 filed 06/06/2018.
Response to Arguments
Applicant’s 12/15/2020 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments 
Step 2A prong two: Remarks 12/15/2020 p.8 ¶2, 4th sentence argues that the amended claims result in more accurate matching between user and a compatible beauty advisor. Remarks 12/15/2020 p.9 ¶2 argues that the amended claims integrate the abstract idea into a practical application by utilizing makeup consultation server device to facilitate direct communication between client & advisor device associated with the beauty advisor by processing such target attributes as location of client device (dependent Claims 3, 7, 11, 13) and/or language spoken by user (dependent Claims 3, 7, 11,14).
	Examiner fully considered the argument but respectfully disagrees finding it unpersuasive, reincorporating all findings & rationales at Final Act 09/10/2020 p.2-p.4 ¶2.
th sentence. 
	Such alleged solution is at most entrepreneurial rather than technological. See MPEP 2106.05(a)II: it is important to keep in mind that an improvement in the abstract idea itself (e.g.  fundamental economic concept) is not an improvement in technology. For example MPEP 2106.04 I. cited “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979”: to state that a “groundbreaking, innovative, or even brilliant discovery “does not by itself satisfy the §101  inquiry" which was further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant”, [admitted at Remarks 12/15/2020 p.8 ¶2, 4th sentence as a more accurate match between user and beauty advisor] “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving abstract “Certain Methods Of Organizing Human Activity” and/or “Mental Processes”]. “An advance of that nature is ineligible for patenting”. 
	Simply said here, as in “SAP” supra, “no matter how much of [such] an advance in the field”  “the claims [would] recite the advance [would still] lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. 
	This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” undelaying the difference between improvement to entrepreneurial goal objective [admitted as more accurate match between user & beauty advisor at Remarks 12/15/2020 p.8 ¶2, 4th sentence] vs. improvement to actual technology. MPEP 2106.04.
     Here, there is nothing precluding a bilingual or multilingual makeup artist to understand “a verbal response” “spoken” “from the user” at a “location”, to interact with such user [i.e. customer] when “requested to initiate a makeup consultation” in a manner similar to that of a street, sketch or portrait artist. Such skill artisan would be able to use physical tools akin to pen and paper for mentally “capturing” and “extracting” by visual observation (i.e. facial perception or recognition with his/hers own eyes) and then transcribing or drawing the “facial region of the user” [i.e. customer], along with its “attributes” of “skin condition, skin age, hair color, and race”. Moreover a guild of artists could allow to “access profile information associated with each of beauty advisors in grouping”, “match the user with at least one of beauty advisors based on target attributes, and profile information” “and” “establish the makeup consultation session between the client” “and an advisor” “of one of the matching beauty advisors” per independent Claims 1, 5, 9 as part of the evaluation and judgement phase of the abstract “Mental Processes”.  MPEP 2106.04(a)(2). III.
	Such argued features do not constitute an improvement to actual computer functionality since even encoding/decoding of facial data using image codes assigned to particular facial features was held ineligible1 [see MPEP 2106.04(a) I]. At most such abstract observation is merely aided by use of physical aids, claimed here as “capturing a video of a facial region of the user” and “extracting a digital image of the facial region from the video”, to merely apply the abstract observation. 
	Applicant has clearly not invented a technological improvement to “video” “captur[ing]” and “facial” “image extract[ion]”, nor is Applicant alleging as much. 
	Instead, Applicant is merely applying the business method [argued above as matching between user & beauty advisor at Remarks 12/15/2020 p.8 ¶2, 6th sentence] on such general purpose computer2, accessing user-specific information through a mobile interface3 and requiring the use of software to tailor information and provide it to the user on a generic computer4 [akin here to “video” “captur[ing]” for “image” “extract[ing]”], which are listed by MPEP 2106.05(f)(2) as examples of merely applying the abstract idea that do not integrate it into a practical application. In short, as stated by MPEP 2106.05(f), use of computer or machinery in its ordinary capacity for economic or other tasks (e.g. to receive, store, transmit data) represent mere forms of applying an abstract idea. These are relevant to the additional elements of “client & advisors devices” to “obtain request to initiate makeup consultation session”, “obtain target attributes of user” independent Claims 1, 5, 9 and “from the client device” “obtain selection of one of at least one matching beauty advisors” at dependent Claims 2, 6, 10. Alternatively, they could be argued as wherein the location of the client device comprises one of: an Internet Protocol (IP) address of the client device or Global Positioning System (GPS) data of the client device” at dependent Claim 13, further limits such abstract practices to a field of use or technological [computerized] environment - MPEP 2106.05(h) which also do not integrate the abstract idea into a practical application [Step 2A prong two]. 
Equally important, the apply it inquiry of MPEP 2106.05(f), states that because this consideration often overlaps with well-understood, routine, conventional consideration [MPEP 2106.05(d)], evaluation of those other considerations may assist examiners in making a determination of whether an element (or combination of elements) is more than mere instructions to apply an exception). MPEP 2106.05(g) similarly state that the well-understood, routine, conventional consideration [MPEP § 2106.05(d)] and the field of use and technological environment consideration [MPEP § 2106.05(h)] may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Examiner abides by such guidance and will next proceeds to MPEP 2106.05(d) to more granularly investigate the capabilities of the additional, computer-based elements (i.e. “arrays”) at Step 2B of the analysis.

Step 2B: Remarks 12/15/2020 p.9 ¶3 - p.10 ¶1 argue that even if the claims are not directed to a practical application they present additional elements providing significantly more than the judicial exception. Here, it is again argued that makeup consultation server device of amended independent claim 1 extracts target attributes from data obtained from a user of the client device, where extracting target attributes comprises capturing a video of a facial region of the user, extracting a digital image of the facial region from the video, and extracting one or more of the following target attributes from the digital image of the facial region: skin condition, skin age, hair color, and race. 
	
	Examiner fully considered Applicant’s argument but respectfully disagrees, finding it unpersuasive and reincorporating all the findings and rationales at Final act 09/10/2020
p.10 ¶3 to p.13. Examiner also abides by the current examining practice admitting the overlap between MPEP 2106.05(f),(g),(h) and MPEP 2106.05(d). Accordingly the Examiner relies on the same rationales above. MPEP 2106.05(f),(g), or (h). 
Assuming additional evidence would still be required Examiner would point to MPEP 2106.05(d) II. which lists the following computer implemented functions as  well-understood, routine and conventional: utilizing an
	* receiving or transmitting data over a network including by intermediary computer to forward information 5 [argued here as “makeup consultation server device establishes the makeup consultation session between the client device and an advisor device of one of the matching beauty advisors” at Remarks 12/15/2020 p.8 ¶2],
	* electronically scanning or extracting data [here “capturing a video of a facial region of the user”; “extracting a digital image of the facial region from the video”; “and” “extracting target attributes from the digital image of the facial region”] including recording a customer’s order6, electronic recordkeeping and updating an activity log7 [here with respect to “target attributes”, “profile information”, “consultation session”], even
	* assigning hair design8 [pertinent here to “makeup consultation session”].

Additionally or alternatively Examiner would also points to MPEP 2106.05(d) I.2. stating that in many instances, the specification of the application may indicate that additional elements are well-known or conventional. Here the additional elements are recited at high level of generality indicative of well-understood, routine or conventional. 
	* Original Spec ¶ [0018] last sentence: “The target attributes may also include the location of the user, where the data extractor 108 may be configured to obtain an Internet Protocol (IP) address, Global Positioning System (GPS) data, or other data from the user's device relating to the location of the device”.
	* Original Spec ¶ [0022] “The processing device 202 may include any custom made or commercially available processor, a central processing unit (CPU) or an auxiliary processor among several processors associated with the makeup consultation server device 102, a semiconductor based microprocessor (in the form of a microchip), a macroprocessor, one or more application specific integrated circuits (ASICs), a plurality of suitably configured digital logic gates, 8 MQR Ref.: 251639-1240Client Ref.: PPF-025USand other well known electrical configurations comprising discrete elements both individually and in various combinations to coordinate the overall operation of the computing system”.
	* Original Spec ¶ [0023]: “The memory 214 may include any one of a combination of volatile memory elements (e.g., random-access memory (RAM, such as DRAM, and SRAM, etc.)) and nonvolatile memory elements (e.g., ROM, hard drive, tape, CDROM, etc.)” “One of ordinary skill in the art will appreciate that the memory 214 can, and typically will, comprise other components which have been omitted for purposes of brevity. For some embodiments, the components in the makeup consultation server device 102 may be implemented by hardware and/or software”.
	* Original Spec ¶ [0024] “Input/output interfaces 204 provide any number of interfaces for the input and output of data. For example, where the makeup consultation server device 102 comprises a personal computer, these components may interface with one or more user input/output interfaces 204, which may comprise a keyboard or a mouse, as shown in FIG. 2. The display 208 may comprise a9 MQR Ref.: 251639-1240Client Ref.: PPF-025UScomputer monitor, a plasma screen for a PC, a liquid crystal display (LCD) on a hand held device, a touchscreen, or other display device”.
	* Original Spec ¶ [0025] “In the context of this disclosure, a non-transitory computer-readable medium stores programs for use by or in connection with an instruction execution system, apparatus, or device. More specific examples of a computer-readable medium may include by way of example and without limitation: a portable computer diskette, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM, EEPROM, or Flash memory), and a portable compact disc read- only memory (CDROM) (optical)”. 
	* Original Spec ¶ [0028] last sentence: “the makeup consultation server device 102 obtains the target attributes by capturing a video of a facial region of the user, extracting a digital image of the facial region from the video and then extracting target attributes from the digital image of the facial region”.
	* Original Spec ¶ [0033]: “the makeup consultation service 104 may be configured to capture a video of a facial region of the user and extract a digital image of the facial region from the video. The makeup consultation service 104 may then extract target attributes from the digital image of the facial region, where such target attributes may comprise the gender of the user as 12 MQR Ref.: 251639-1240Client Ref.: PPF-025USwell as other attributes relating to the user (e.g., hair color, approximate age, language spoken by the user). For some embodiments, the virtual assistant 404 shown in the user interface may be configured to initiate a conversation with the user. The makeup consultation service 104 may be configured to analyze the content of the conversation and identify the language spoken by the user. The makeup consultation server device 102 may also display prompts to the user for purposes of obtaining additional information about the user”.

Examiner would also point to MPEP 2106.05(d) I. 2  “Appropriate forms of support include one or more of the following:…c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s);…”
Here, Examiner more granularly investigates the conventionality of: “capturing a video of a facial region of the user; extracting a digital image of the facial region from the video; and extracting one or more of the following target attributes from the digital image of the facial region: skin condition, skin age, hair color, and race” at independent Claims 1, 5, 9 as demonstrated by the preponderance in the following publications:
	* US 20170258385 A1 ¶ [0023] The facial recognition device 110 can include any type of facial recognition device already known in art that can analyze a patient's facial 
features from a digital image or from a video frame, such as from a video source (not shown), and compare the patient's facial features to those stored on a facial recognition database, such as by comparing the whole facial image or cropping the image and comparing specific portions extracted from the facial image.
	
	* US 20170249714 A1 ¶ [0045] last sentence: “One known video recognition technology extracts a collection of features from each frame of video information and compares those features with one or more feature signatures associated with known objects (e.g., known faces, gaits, etc.).  The video recognition technology can use machine-learned models to perform these tasks”.
		
	* US 20200074156 A1 ¶ [0087] last sentence: “For example, as is known in the art, the face detection algorithm may perform feature extraction from a frame of the video portion and apply one or more of the machine learning models (MLMs) 138 for decision-making with respect to the extracted features to correlate the extracted features with the shape and contours of the human face”.
	
	* US 20130308829 A1 ¶ [0003] With regard to the aforementioned still image extraction apparatus, there is a known technique in which an evaluation value is set to each of a plurality of frames of a moving image or the like depending on a face direction 
and a facial expression, and then a frame having a high evaluation value is extracted
	
	* US 20080175509 A1 ¶ [0005] Known facial recognition algorithms work on still images, so facial recognition applications generally extract a single frame of the video with a suitable view of the face.
	
	* US 9288387 B1 at column 6 lines 15-19: Facial recognition, as well known in the art, can be any software and/or hardware to identify or verify a person from a digital image or video frame, such as by comparing a number of features extracted from the image against a database of other features.  

Here, Examiner more granularly investigates the conventionality of: “wherein the makeup consultation server device extracts the language spoken by the user from a verbal response obtained from the user of the client device” as narrowed the most at dependent Claim 14 
	* US 7869989 B1 entitled “Methods and apparatus for understanding machine vocabulary” reciting at column 2 lines 36-41: “Conventional natural language recognition mechanisms, such as language translation devices, purport to identify and recognize words used as part of a natural language sentence or paragraph”.

	* US 5717828 A entitled Speech recognition apparatus and method for learning,
recognizing at its own Abstract section: “the capability of conventional computer speech 
recognition programs to reliably recognize and understand large word and phrase 
vocabularies for teaching language comprehension and oral production skills”.  
	
	* US 20060046232 A1 entitled “Methods for acquiring language skills by mimicking natural environment learning” reciting at ¶ [0010] Various methods and systems for the purpose of acquisition of speech, reading and writing skills are known in prior art.  In particular, U.S.  Pat.  No. 5,717,828 discloses a speech recognition apparatus and method for learning that extends the capability of conventional computer speech recognition programs to reliably recognize and understand large word and phrase vocabularies for teaching language comprehension and oral production skills. At each step of a teaching program, information is supplied to the user such that some responses in the language being taught are correct (or appropriate) and some are incorrect (or inappropriate), with these respective sets of responses judiciously selected to teach some language aspect.  A subset of allowable correct and incorrect responses is selected such that a speech recognition subprogram readily discerns certain allowable responses from other allowable responses, including each incorrect response being discriminable from each correct response.  The meanings of at least the correct allowable responses are made clear by aural or visual information, such as graphic images, printed text, or translations into the user's native language”.

	* US 5642519 A entitled  “Speech interpreter with a unified grammer compiler” reciting at column 1 lines 28-35: “Interpreter 100 includes a conventional speech recognizer 120, a conventional natural language (NL) processor 130 and an application command translator 140 coupled together in series”.
	
	* US 20190188289 A1 reciting at ¶ [0004] “Conventionally, a method for detecting names in languages used in China, Japan, and Korea has been known (see Japanese Laid-open Patent Publication No. 2013-109364).  In this method, structured data is handled”.
	* US 20170372695 A1 reciting at ¶ [0054] 2nd sentence: “conventional natural language processing technique such as a morphological analysis is used to thereby extract important words indicative of details of the content, such as, a proper noun included in the text information of that content, the headline of the text information or a leading noun in the body thereof, a noun frequently appearing in the text information, or the like”
	
	* US 20080124686 A1 reciting at ¶ [0024]: “Using a language recognizer (e.g., a conventional language recognizer) to detect which natural language (e.g., English, German or Spanish) is present in the contents of files”.
	* US 9208231 B1 entitled “Identifying languages relevant to resources” reciting at column 6 lines 54-56: “Conventional language detection techniques are used to detect the language of the search query corresponding to the request”.
	* US 5966690 A entitled “Speech recognition and synthesis systems which  distinguish speech phonemes from noise” reciting at column1 lines 14-20: “For conversation between one or more of apparatus and one or more of persons, conventionally a system is structured so as the apparatus recognizes a natural language (such as Japanese and English) by combining speech recognition and speech synthesis, convert words or sentences to speech signal, and answer in a natural language”.
	
	* US 5806031 A entitled “Method and recognizer for recognizing tonal acoustic                       sound signals” reciting at column 1 lines 46-47: “Speech recognition for tonal languages such as Mandarin in conventional speech recognizers usually attempt to estimate pitch frequency.

	* US 20080288523 A1 entitled Event-based digital content record organization reciting at ¶ [0043] last sentence the following combination: “Such metadata may be developed or associated with the digital content records using any technique known in the art, such as time stamping a time-date of creation for the time-date of capture metadata, GPS-provided location information for the location of capture metadata, network device MAC address, IP address, or other network address information for the communicatively connected or capable-of-being-communicatively-connected network device that may provide network access to the capture device, manual input or biometric acquisition of information identifying an acquirer of a digital content record for the acquirer metadata, or conventional voice or subject recognition processing techniques for the subject metadata”.

Here, Examiner more granularly investigates the conventionality of: “wherein the location of the client device comprises one of: an Internet Protocol (IP) address of the client device or Global Positioning System (GPS) data of the client device” as narrowed the most at dependent Claim 13 
	* US 20110082750 A1 entitled Multi-Channel Digital Targeted Video Advertising System and Method reciting at [0014] 1st sentence: “Conventionally, each such video receiver in each home or business is identifiable for its individual location, by cable, satellite and IPTV providers, using electronic serial numbers, and/or IP addresses, and other electronic identifiers”.
	* US 20120078611 A1 reciting at ¶ [0070] last sentence: “For example, the context monitor 120 may determine location information associated with the user, (e.g., using conventional location determination techniques, e.g., based on an IP address of the user, or based on GPS data obtained with respect to the user).  Other types of context useful in completing the desired command also may be collected, as would be apparent”. 
US 20140171116 A1 entitled Location-aware mobile application management reciting at ¶ [0001] 4th sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol (IP) geo-location, or some combination thereof”.
	* US 20190028484 A1 reciting at ¶ [0004] 2nd sentence: “Location information is 
conventionally obtained from GPS coordinates or from Internet IP address”.
	
	* US 20150215735 A1 entitled “Identifying mobile device location and corresponding support center locations to provide support services over a network” reciting at ¶ [0002] 1st-2nd sentences: “Conventionally, a mobile device may be tracked via its IP address, base station service center, GPS coordinates, etc. The user operating the device may, in turn, receive information related to the device's current location”.
	
	* US 20150019338 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications that user the mobile device's connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.
		
	* US 20200082442 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications the mobile device's managed connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.  
	
	* US 20170195339 A1 reciting at ¶ [0042] 1st sentence “Conventional systems used to determine a user's location, such as IP-based location lookups, or the self-reported GPS location of a mobile device”
	
	* US 20140094187 A1 reciting at ¶ [0001] 4th sentence “Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”.
	
	* US 8856115 B1 entitled Framework for suggesting search terms reciting at column 3 lines 3-35: “For example, the location identification engine may use conventional techniques to determine a location from the IP address or GPS coordinates”. 

	* US 20140187272 A1 reciting at ¶ [0001] 3rd sentence: Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof.

	* US 20160180476 A1 entitled System and method for discovering restaurants, ordering food and reserving tables reciting at mid-¶ [0084] “The processor 34 may use any conventional device(s) and/or technique(s) for determining the GRU, examples of which include, but are not limited to, processing the user's internet protocol (IP) address to determine the city and state in which the user's computing device is located, 
processing GPS information captured by a GPS unit on-board the user's computing 
device, and the like”.

	* US 20150234868 A1 entitled “Creating and Using Access Zones for Delivering Content” Reciting at ¶ [0003] 1st sentence “Conventional methods for obtaining relevant content from the Internet typically involves typing in search terms in a search engine provided on a website, optionally providing the location of the user via the user's IP address or GPS location, and retrieving a list of search results matching the search terms and optionally matching the location of the user”.

	* US 20090204597 A1 entitled System and method for preferred services in nomadic environments reciting at ¶ [0053] 2nd sentence: conventional location detection devices such as global positioning systems (GPS) for, e.g., wireless devices, 
latitude and longitude for mobile telephones, and/or IP address geo-location, 
amongst other conventional location detection devices.

		* US 20140180576 A1 reciting at ¶ [0001] 2nd sentence: “That is, the mobile device is capable of determining its location in the real world.  Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of telemetry based upon multiple radio signals (e.g., cellular), internet protocol (IP) geo-location, or some combination thereof”.

	* US 20140171117 A1 reciting at ¶ [0001] 3rd sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”. 

	* US 20100083142 A1 reciting at ¶ [0035] 4th sentence: “The physical location can be determined using conventional GPS or IP address locating techniques”.

	* US 20090195447 A1 reciting at ¶ [0007] 1st sentence: “In conventional A-GPS systems, mobile devices, such as mobile telephones, communicate with networked location information servers pursuant to established communications and Internet protocols collectively referred to as the Internet protocol suite (also referred to as TCP/IP)”.
	
	* US 9552430 B1 entitled Identifying resource locations reciting at column 6 lines 9-13: “The expression location may be an actual location identified using conventional means, for example an IP Address, GPS coordinates, or a location provided by a cellular provider”.
	
	* US 20080288523 A1 entitled Event-based digital content record organization reciting at ¶ [0043] last sentence the following combination: “Such metadata may be developed or associated with the digital content records using any technique known in the art, such as time stamping a time-date of creation for the time-date of capture metadata, GPS-provided location information for the location of capture metadata, network device MAC address, IP address, or other network address information for the communicatively connected or capable-of-being-communicatively-connected network device that may provide network access to the capture device, manual input or biometric acquisition of information identifying an acquirer of a digital content record for the acquirer metadata, or conventional voice or subject recognition processing techniques for the subject metadata”.
- In conclusion - 
Claims 1-3, 5-7, 9-11,13,14 although directed to statutory categories (“method” or process, “system” or machine, “non-transitory computer-readable storage medium”  or computer product) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the Claims 1-3, 5-7, 9-11, 13, 14 are not patent eligible. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. In this case,
* Independent Claims 1, 5, 9 of the pending application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
* Independent Claims 1, 15, 20 of copending Application No. 16004726 in view of 	* Iglehart et al, US 20170256084 A1 hereinafter Iglehart.
	Although the claims at issue are not identical, they are not patentably distinct from each other because, independent Claims 1,15,20 of copending Application No. 16004726 recites substantially the same limitations as that of the body of Independent Claims 1,5,9 of the pending application. More specifically, independent Claims 1, 15, 20 of copending Application No. 16004726 appear to be narrower versions of Independent Claims 1, 5, 9 of pending application, with some minor variations in nomenclature such as “contextual data” in copending Application No. 16004726, and “target attributes” in independent Claims 1, 15, 20. Examiner concedes that as amended, independent Claims 1, 15, 20 of copending Application No. 16004726 do not explicitly recite the following newly amended limitations of Independent Claims 1, 5, 9 of the pending application:
	* “capturing a video of a facial region of the user”; 
	* “extracting a digital image of the facial region from the video”; “and” 
	* “extracting one or more of the following target attributes from the digital image of the facial region: skin condition, skin age, hair color, and race”; as claimed. 
Iglehart however in analogous art of customer interaction to professional cosmetologists clearly teaches or at least suggests: 
	* “capturing a video of a facial region of the user”
	(Iglehart Fig.6, element 602 and ¶ [0087] 3rd sentence: A static or real-time video image of the user is displayed in the image window 402. Iglehart ¶ [0097] 3rd sentence:  A scan can include capturing a video of the user's face. Similarly Iglehart ¶ [0104] 3rd sentence noting a real-time video image of the local user is displayed in the real-time image window 602 with indicators 609 from to the control layer overlaid etc.); 
	* “extracting a digital image of the facial region from the video”; 
	(Iglehart Fig.6, element 602, 604 and ¶ [0079] 3rd sentence: capturing, by a camera on user's computing device, the image as a real-time video image of user. Similarly ¶ [0090] 2nd sentence. Iglehart ¶ [0059] 2nd sentences, ¶ [0061] 2nd sentence  explains such techniques are implemented to generate digital graphic layers that allow users to collaboratively create customized looks for themselves or other users and to overlay graphical indicators on a real-time image of a user to guide the user in applying cosmetics to the user's skin) “and”
 	* “extracting one or more of the following target attributes from the digital image of the facial region”: “skin condition” (Iglehart Figs.4,6,8, ¶ [0027]: The method includes generating the at least one indicator included in the control layer using an algorithm for detecting blemishes on the area of skin. For example see Iglehart ¶ [0028] 1st-2nd sentences In some implementations, the algorithm for detecting blemishes on the area of skin includes obtaining a regional image layer comprising regional median values around each pixel of a frame of the real-time image of the area of skin) “skin age”, “hair color” (Iglehart Figs. 4, 6, 8 ¶ [0054] 2nd sentence: hair coloring), “and race”. 
It would have been obvious to one skilled in the art, before the effective filling date of  of copending Application No. 16004726 to include  “capturing a video of a facial region of the user”; “extracting a digital image of the facial region from the video”; “and” “extracting one or more of the following target attributes from the digital image of the facial region: skin condition, skin age, hair color, and race”; in view of Iglehart above in order to further improve the application of cosmetics through computer-controlled image processing techniques (Iglehart ¶ [0002] last sentence) by use of threshold values (Iglehart ¶ [0073] 4th sentence  & MPEP 2143 G) as well as by makeup indicators can include makeup effects or symbols (Iglehart ¶ [0092] 2nd sentence, ¶ [0096] 3rd sentence  & MPEP 2143 G). Iglehart would also implement a registration layer that would improve processing efficiency of the real-time image and the control layer (Iglehart ¶ [0094] 1st sentence & MPEP 2143 G). Last but not least Iglehart would also implement advantageous multitasking and parallel processing (Iglehart ¶ [0124] 2nd sentence and ¶ [0125] last sentence & MPEP 2143 C, D or G). The predictability of such modification is further justified by the interest of Sugaya at Fig. 16 element 1602 in correcting eye circles using product eye shadows, with such area better identified by the blemish detection algorithm disclosed by Iglehart supra.  
Further still, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor that allows interaction between customer to professional cosmetologists. In such combination each element merely would have performed the same facial detection and facial analysis and processing functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by independent Claims 1, 15, 20 of copending Application No. 16004726 in view of Iglehart, the results of the combination (i.e. Iglehart’s better blemish detection applied to Claims 1, 15, 20 of copending Application No. 16004726) would fit together as pieces of a puzzle, in a complementary and predictable manner (MPEP 2143 A). This is a provisional nonstatutory double patenting rejection.
Objection
Claims 1, 5, 9 are independent and have been objected for informally reciting:
	* “extracting one or more of the following target attributes from the digital image of the facial region: skin condition, skin age, hair color, and race”; instead of
	* “extracting one or more of the following target attributes, from the digital image of the facial region, comprising: skin condition, skin age, hair color, and race”;
Clarification and/or correction is/are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9-11, 13, 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), set forth, or describe the abstract idea except where strikethrough “…:” 
      - “obtaining a request from a client 
       - “extracting target attributes from data obtained from a user of the client 
wherein extracting target attributes comprises: 
		= capturing  
		= extracting a  
		= extracting one or more of the following target attributes from the ” 
       - “determining a grouping of beauty advisors 
       - “access profile information associated with each of beauty advisors in grouping” 
        - “matching the user with at least one of the beauty advisors based on the target attributes, and the profile information” “and”
        - “establishing the makeup consultation session between the client 
(independent Claims 1, 5, 9)
	- “
	- “obtaining selection of one of at least one matching beauty advisors from client  
(dependent Claims 2, 6, 10)
wherein the target attributes comprise at least one of: location of the client , language spoken by the user”
(dependent Claims 3, 7, 11)
	- “(dependent Claim 13)
	- “wherein the makeup consultation ”
(dependent Claim 14)
---------------------------------------------------------------------------------------------------------------------
	Examiner tests the above limitations per MPEP 2106.04(a)(2) II and discovers that the character as a whole of the claims is still broad enough to recite, describe or set forth the abstract grouping of “Certain Methods of Organizing Human Activities” including: fundamental economic practices, as well as managing commercial interactions, social activities, business relations, marketing activities [here “extract target attributes from data obtained from a user”, “access profile information associated with each of beauty advisors in grouping”, “match user with at least one of beauty advisors based on target attributes, and profile information”, “establish makeup consultation session between client” “and advisor” “of one of matching beauty advisors at independent Claims 1, 5, 9; “obtain selection of one of at least one matching beauty advisors from client”, “wherein the makeup consultation session is established between client” “and advisor” “of the selected one of at least one matching beauty advisor” at dependent Claims 2, 6, 10; “wherein the target attributes comprise at least one of: location of client”, “language spoken by user” at dependent Claims 3, 7, 11; “wherein the makeup consultation” “extracts the language spoken by the user from a verbal response obtained from the user”, “and wherein the verbal response is triggered by the makeup consultation” at dependent Claim 14]  
	Such fundamental economic practices and/or commercial interactions can be argued as implementable through9 equally abstract observation and evaluation of the Mental Processes”10 grouping implementable by physical aids such as pen & paper, or the analogously operable, computer implemented stylus &  graphical interface. see MPEP 2106.04(a)(2) III, B. Specifically a bilingual or multilingual makeup artist would be able to understand “a verbal response” “spoken” “from user” at a “location”, to interact with such user [i.e. customer] when “requested to initiate a makeup consultation” in a manner similar to that of a street, sketch or portrait artist. Such skill artisan would be able to use physical tools akin to pen and paper for mentally “capturing” and “extracting” by visual observation (i.e. facial perception or recognition) and then transcribing or drawing the “facial region of the user” [i.e. customer], along with its “attributes” of “skin condition, skin age, hair color, and race”. Moreover a guild of artists could also allow “access profile info associated with each of beauty advisors in grouping”, “match the user with at least one of the beauty advisors based on the target attributes, and the profile information” “and” “establishing the makeup consultation session between the client” “and an advisor” “of one of the matching beauty advisors” per independent Claims 1, 5, 9 as part of the evaluation and judgement phases of the abstract “Mental Processes” grouping.  MPEP 2106.04(a)(2)III.
	Thus, per Step 2A prong one, there is a preponderance of evidence for the claims reciting, or at least describing or setting forth the abstract exception.
-------------------------------------------------------------------------------------------------------------------
This judicial exception is not integrated into a practical application because per Step 2A prong two, the combination of the additional, computer-based elements [as initially strikethrough above] is found to merely apply the already recited abstract idea. 
           Here, per MPEP 2106.05(f) use of general purpose computer [here “makeup consultation server device” at independent Claim 1, “memory storing instructions; processor coupled to the memory:” at independent Claim 5, / “instructions to be implemented by a computing device having a processor,  at independent Claim 9] where business method [here “makeup consultation”] is applied [here by words such as “executed by the processor, cause computing device to at least” at independent Claim 9, “configured by the instructions to at least” at  independent Claim 5, “comprising” at independent Claim 1] represent mere invocation of computers or other machinery as a tool to perform an existing process. Also, per MPEP 2106.05(f), use of computer or ordinary capacity for economic or other tasks (e.g. to receive, store, transmit data) represent mere forms of applying an abstract idea. These are relevant to the current, additional, computer-based elements of: “client & advisors devices” to “obtain request to initiate makeup consultation session”, “obtain target attributes of user” independent Claims 1, 5, 9, “from the client device” “obtain selection of one of at least one matching beauty advisors” at dependent Claims 2, 6, 10.
 	Also, per MPEP 2106.05(f) a computerized “access [of] profile information associated with each of beauty advisors in grouping”, “causing graphical representations of the at least one matching beauty advisor to be displayed in a user interface on the client device”, “wherein the target attributes comprise at least one of: a gender of the user, race, location, hair color, age, skin condition, language, and facial features of the user” at independent Claims 1, 5, 9 can also be viewed as accessing user-specific information through a mobile interface and requiring the use of software to tailor information and provide it to the user on a generic computer, as other examples of applying the abstract idea in light of Intellectual Ventures.
	Also, per MPEP 2106.05(f) use of additional elements to compress and transmit images, extract classification info from received data, and stores the digital images based on the extracted information are also examples of applying the abstract idea in light of 
TLI Communications. Such additional elements are recited here as “extracting target attributes from data obtained from a user of the client device, wherein extracting target attributes comprises: capturing a video of a facial region of the user; extracting a digital image of the facial region from the video; and extracting one or more of the following target attributes from the digital image of the facial region: skin condition, skin age, hair color, and race” at independent Claims 1, 5, 9. 	Even a hypothetical instance of assigning hair designs (akin here to “beauty” “makeup”) using a tool (her graphic, consultation tool) falls within apply it rationale in light of “In re Brown”.
	Accordingly, when Examiner relies of MPEP 2106.05(f) as cited by “2019 PEG Advanced Module” Slide 20, Examiner finds that the individual or combination of the additional, computer-based elements [as initially strikethrough above], perform computer functions that do not integrate the recited abstract idea into a practical application. 
- Additionally -
This judicial exception is not integrated into a practical application because per Step 2A prong two, the combination of the additional, computer-based elements [as initially strikethrough above] can also be viewed as merely linking the abstract idea to a particular field of use or technological environment, such as limiting “current” availability of abstract “determining grouping of beauty advisors” to “online” availability independent Claims 1, 5,9 in light of “Intellectual Ventures, Ultramercial, Affinity Labs”, and linkage to “devices” in “establishing makeup consultation session between client device and advisor device of one of the matching beauty advisors” at independent Claims 1, 5, 9, in light of the similar narrowed contractual relationships to computer environments in “buySAFE”.
	Based on Examiner’s reliance of MPEP 2106.05(h) as cited by “2019 PEG Advanced Module” Slide 20, Examiner finds that the combination of the additional, computer-based elements as initially strikethrough above, perform computer functions that do not integrate the recited abstract idea into a practical application. 
- Next -
--------------------------------------------------------------------------------------------------------------------
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements [as initially strikethrough above] merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h), as options for evidence. Also assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). 
First Examiner points to MPEP 2106.05(d) II. listing the following computer implemented functions as  well-understood, routine and conventional: utilizing an
	* receiving or transmitting data over a network including by intermediary computer to forward information11 [argued as “makeup consultation server device establishes the makeup consultation session between the client device and an advisor device of one of the matching beauty advisors” at Remarks 12/15/2020 p.8 ¶2 last sentence],
electronically scanning or extracting data [here “capturing a video of a facial region of the user”; “extracting a digital image of the facial region from the video”; “and” “extracting target attributes from the digital image of the facial region”] including recording a customer’s order12 [here “obtain request from a client device to initiate makeup consultation session” at independent Claims 1,5,9; “obtain selection of one of at least one matching beauty advisors from client device, wherein makeup consultation session is established between client device and advisor device of selected one of at least one matching beauty advisor” at Claims 2,6,10], electronic recordkeeping [here “target attributes comprise at least one of: skin condition, skin age, hair color, and race” at independent Claims 1, 5, 9 and “at least one of location of the client device and language spoken by the user” at dependent Claims 3, 7, 11] and updating an activity log13 [here with respect to “target attributes”, “profile information”, “consultation session”], even
	
Additionally or alternatively Examiner would also point to MPEP 2106.05(d) I. 2: in many instances, the specification of the application may indicate that additional elements are well-known or conventional. Here, the additional elements are recited at high level of generality indicative of being well-understood, routine,  conventional. 
	* Original Spec ¶ [0018] last sentence: “The target attributes may also include the location of the user, where the data extractor 108 may be configured to obtain an Internet Protocol (IP) address, Global Positioning System (GPS) data, or other data from the user's device relating to the location of the device”.
	* Original Spec ¶ [0022] “The processing device 202 may include any custom made or commercially available processor, a central processing unit (CPU) or an auxiliary processor among several processors associated with the makeup consultation server device 102, a semiconductor based microprocessor (in the form of a microchip), a macroprocessor, one or more application specific integrated circuits (ASICs), a plurality of suitably configured digital logic gates, 8 MQR Ref.: 251639-1240Client Ref.: PPF-025USand other well known electrical configurations comprising discrete elements both individually and in various combinations to coordinate the overall operation of the computing system”.
Original Spec ¶ [0023]: “The memory 214 may include any one of a combination of volatile memory elements (e.g., random-access memory (RAM, such as DRAM, and SRAM, etc.)) and nonvolatile memory elements (e.g., ROM, hard drive, tape, CDROM, etc.)” “One of ordinary skill in the art will appreciate that the memory 214 can, and typically will, comprise other components which have been omitted for purposes of brevity. For some embodiments, the components in the makeup consultation server device 102 may be implemented by hardware and/or software”.
	* Original Spec ¶ [0024] “Input/output interfaces 204 provide any number of interfaces for the input and output of data. For example, where the makeup consultation server device 102 comprises a personal computer, these components may interface with one or more user input/output interfaces 204, which may comprise a keyboard or a mouse, as shown in FIG. 2. The display 208 may comprise a9 MQR Ref.: 251639-1240Client Ref.: PPF-025UScomputer monitor, a plasma screen for a PC, a liquid crystal display (LCD) on a hand held device, a touchscreen, or other display device”.
	* Original Spec ¶ [0025] “In the context of this disclosure, a non-transitory computer-readable medium stores programs for use by or in connection with an instruction execution system, apparatus, or device. More specific examples of a computer-readable medium may include by way of example and without limitation: a portable computer diskette, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM, EEPROM, or Flash memory), and a portable compact disc read- only memory (CDROM) (optical)”. 
MPEP 2106.05(II), further corroborates the well-understood, routine, conventional computer functions of the above identified additional, computer-based elements:
	
	* Original Spec ¶ [0028] last sentence: “the makeup consultation server device 102 obtains the target attributes by capturing a video of a facial region of the user, extracting a digital image of the facial region from the video and then extracting target attributes from the digital image of the facial region”.
	* Original Spec ¶ [0033]: “the makeup consultation service 104 may be configured to capture a video of a facial region of the user and extract a digital image of the facial region from the video. The makeup consultation service 104 may then extract target attributes from the digital image of the facial region, where such target attributes may comprise the gender of the user as 12 MQR Ref.: 251639-1240Client Ref.: PPF-025USwell as other attributes relating to the user (e.g., hair color, approximate age, language spoken by the user). For some embodiments, the virtual assistant 404 shown in the user interface may be configured to initiate a conversation with the user. The makeup consultation service 104 may be configured to analyze the content of the conversation and identify the language spoken by the user. The makeup consultation server device 102 may also display prompts to the user for purposes of obtaining additional information about the user.

Alternatively or additionally Examiner points to MPEP 2106.05(d) I. 2  “Appropriate forms of support include one or more of the following:…c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s);…”

Here, Examiner more granularly investigates the conventionality of: “capturing a video of a facial region of the user; extracting a digital image of the facial region from the video; and extracting one or more of the following target attributes from the digital image of the facial region: skin condition, skin age, hair color, and race” at independent Claims 1, 5, 9 as demonstrated by the preponderance in the following publications:
	
	* US 20170258385 A1 ¶ [0023] The facial recognition device 110 can include any type of facial recognition device already known in art that can analyze a patient's facial 
features from a digital image or from a video frame, such as from a video source (not shown), and compare the patient's facial features to those stored on a facial recognition database, such as by comparing the whole facial image or cropping the image and comparing specific portions extracted from the facial image.
	
	* US 20170249714 A1 ¶ [0045] last sentence: “One known video recognition technology extracts a collection of features from each frame of video information and compares those features with one or more feature signatures associated with known objects (e.g., known faces, gaits, etc.).  The video recognition technology can use machine-learned models to perform these tasks”.
US 20200074156 A1 ¶ [0087] last sentence: “For example, as is known in the art, the face detection algorithm may perform feature extraction from a frame of the video portion and apply one or more of the machine learning models (MLMs) 138 for decision-making with respect to the extracted features to correlate the extracted features with the shape and contours of the human face”.
	
	* US 20130308829 A1 ¶ [0003] With regard to the aforementioned still image extraction apparatus, there is a known technique in which an evaluation value is set to each of a plurality of frames of a moving image or the like depending on a face direction 
and a facial expression, and then a frame having a high evaluation value is extracted
	
	* US 20080175509 A1 ¶ [0005] Known facial recognition algorithms work on still images, so facial recognition applications generally extract a single frame of the video with a suitable view of the face.
	
	* US 9288387 B1 at column 6 lines 15-19: Facial recognition, as well known in the art, can be any software and/or hardware to identify or verify a person from a digital image or video frame, such as by comparing a number of features extracted from the image against a database of other features.  

Here, Examiner more granularly investigates the conventionality of: “wherein the makeup consultation server device extracts the language spoken by the user from a verbal response obtained from the user of the client device” as narrowed the most at dependent Claim 14 

	* US 7869989 B1 entitled “Methods and apparatus for understanding machine vocabulary” reciting at column 2 lines 36-41: “Conventional natural language recognition mechanisms, such as language translation devices, purport to identify and recognize words used as part of a natural language sentence or paragraph”.
	* US 5717828 A entitled Speech recognition apparatus and method for learning,
recognizing at its own Abstract section: “the capability of conventional computer speech 
recognition programs to reliably recognize and understand large word and phrase 
vocabularies for teaching language comprehension and oral production skills”.  
US 20060046232 A1 entitled “Methods for acquiring language skills by mimicking natural environment learning” reciting at ¶ [0010] Various methods and systems for the purpose of acquisition of speech, reading and writing skills are known in prior art.  In particular, U.S.  Pat.  No. 5,717,828 discloses a speech recognition apparatus and method for learning that extends the capability of conventional computer speech recognition programs to reliably recognize and understand large word and phrase  vocabularies for teaching language comprehension and oral production skills. At each step of a teaching program, information is supplied to the user such that some responses in the language being taught are correct (or appropriate) and some are incorrect (or inappropriate), with these respective sets of responses judiciously selected to teach some language aspect.  A subset of allowable correct and incorrect responses is selected such that a speech recognition subprogram readily discerns certain allowable responses from other allowable responses, including each incorrect response being discriminable from each correct response.  The meanings of at least the correct allowable responses are made clear by aural or visual information, such as graphic images, printed text, or translations into the user's native language”.

	* US 5642519 A entitled  “Speech interpreter with a unified grammer compiler” reciting at column 1 lines 28-35: “Interpreter 100 includes a conventional speech recognizer 120, a conventional natural language (NL) processor 130 and an application command translator 140 coupled together in series”.
	
	* US 20190188289 A1 reciting at ¶ [0004] “Conventionally, a method for detecting names in languages used in China, Japan, and Korea has been known (see Japanese Laid-open Patent Publication No. 2013-109364).  In this method, structured data is handled”.
	* US 20170372695 A1 reciting at ¶ [0054] 2nd sentence: “conventional natural language processing technique such as a morphological analysis is used to thereby extract important words indicative of details of the content, such as, a proper noun included in the text information of that content, the headline of the text information or a leading noun in the body thereof, a noun frequently appearing in the text information, or the like”
US 20080124686 A1 reciting at ¶ [0024]: “Using a language recognizer (e.g., a conventional language recognizer) to detect which natural language (e.g., English, German or Spanish) is present in the contents of files”.
	* US 9208231 B1 entitled “Identifying languages relevant to resources” reciting at column 6 lines 54-56: “Conventional language detection techniques are used to detect the language of the search query corresponding to the request”.
	* US 5966690 A entitled “Speech recognition and synthesis systems which  distinguish speech phonemes from noise” reciting at column1 lines 14-20: “For conversation between one or more of apparatus and one or more of persons, conventionally a system is structured so as the apparatus recognizes a natural language (such as Japanese and English) by combining speech recognition and speech synthesis, convert words or sentences to speech signal, and answer in a natural language”.
	
	* US 5806031 A entitled “Method and recognizer for recognizing tonal acoustic                       sound signals” reciting at column 1 lines 46-47: “Speech recognition for tonal languages such as Mandarin in conventional speech recognizers usually attempt to estimate pitch frequency.

	* US 20080288523 A1 entitled Event-based digital content record organization reciting at ¶ [0043] last sentence the following combination: “Such metadata may be developed or associated with the digital content records using any technique known in the art, such as time stamping a time-date of creation for the time-date of capture metadata, GPS-provided location information for the location of capture metadata, network device MAC address, IP address, or other network address information for the communicatively connected or capable-of-being-communicatively-connected network device that may provide network access to the capture device, manual input or biometric acquisition of information identifying an acquirer of a digital content record for the acquirer metadata, or conventional voice or subject recognition processing techniques for the subject metadata”.

Here, Examiner more granularly investigates the conventionality of: “wherein the location of the client device comprises one of: an Internet Protocol (IP) address of the client device or Global Positioning System (GPS) data of the client device” as narrowed the most at dependent Claim 13 

	* US 20110082750 A1 entitled Multi-Channel Digital Targeted Video Advertising System and Method reciting at ¶ [0014] 1st sentence: “Conventionally, each such video receiver in each home or business is identifiable for its individual location, by cable, satellite and IPTV providers, using electronic serial numbers, and/or IP addresses, and other electronic identifiers”.
	
	* US 20120078611 A1 reciting at ¶ [0070] last sentence: “For example, the context monitor 120 may determine location information associated with the user, (e.g., using conventional location determination techniques, e.g., based on an IP address of the user, or based on GPS data obtained with respect to the user).  Other types of context useful in completing the desired command also may be collected, as would be apparent”. 
	
	* US 20140171116 A1 entitled Location-aware mobile application management reciting at ¶ [0001] 4th sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol (IP) geo-location, or some combination thereof”.
	
	* US 20190028484 A1 reciting at ¶ [0004] 2nd sentence: “Location information is 
conventionally obtained from GPS coordinates or from Internet IP address”.
	
	* US 20150215735 A1 entitled “Identifying mobile device location and corresponding support center locations to provide support services over a network” reciting at ¶ [0002] 1st - 2nd sentences: “Conventionally, a mobile device may be tracked via its IP address, base station service center, GPS coordinates, etc. The user operating the device may, in turn, receive information related to the device's current location”.
	
	* US 20150019338 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications that user the mobile device's connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.
	
	* US 20200082442 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications the mobile device's managed connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.  
	
	* US 20170195339 A1 reciting at ¶ [0042] 1st sentence “Conventional systems used to determine a user's location, such as IP-based location lookups, or the self-reported GPS location of a mobile device”
	
	* US 20140094187 A1 reciting at ¶ [0001] 4th sentence “Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”.
	
	* US 8856115 B1 entitled Framework for suggesting search terms reciting at column 3 lines 3-35: “For example, the location identification engine may use conventional techniques to determine a location from the IP address or GPS coordinates”. 

	* US 20140187272 A1 reciting at ¶ [0001] 3rd sentence: Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof.

	* US 20160180476 A1 entitled System and method for discovering restaurants, ordering food and reserving tables reciting at mid-¶ [0084] “The processor 34 may use any conventional device(s) and/or technique(s) for determining the GRU, examples of which include, but are not limited to, processing the user's internet protocol (IP) address to determine the city and state in which the user's computing device is located, 
processing GPS information captured by a GPS unit on-board the user's computing 
device, and the like”.

US 20150234868 A1 entitled “Creating and Using Access Zones for Delivering Content” Reciting at ¶ [0003] 1st sentence “Conventional methods for obtaining relevant content from the Internet typically involves typing in search terms in a search engine provided on a website, optionally providing the location of the user via the user's IP address or GPS location, and retrieving a list of search results matching the search terms and optionally matching the location of the user”.

	* US 20090204597 A1 entitled System and method for preferred services in nomadic environments reciting at ¶ [0053] 2nd sentence: conventional location detection devices such as global positioning systems (GPS) for, e.g., wireless devices, latitude and longitude for mobile telephones, and/or IP address geo-location, amongst other conventional location detection devices.

		* US 20140180576 A1 reciting at ¶ [0001] 2nd sentence: “That is, the mobile device is capable of determining its location in the real world.  Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of telemetry based upon multiple radio signals (e.g., cellular), internet protocol (IP) geo-location, or some combination thereof”.

	* US 20140171117 A1 reciting at ¶ [0001] 3rd sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”. 

	* US 20100083142 A1 reciting at ¶ [0035] 4th sentence: “The physical location can be determined using conventional GPS or IP address locating techniques”.

	* US 20090195447 A1 reciting at ¶ [0007] 1st sentence: “In conventional A-GPS systems, mobile devices, such as mobile telephones, communicate with networked location information servers pursuant to established communications and Internet protocols collectively referred to as the Internet protocol suite (also referred to as TCP/IP)”.
US 9552430 B1 entitled Identifying resource locations reciting at column 6 lines 9-13: “The expression location may be an actual location identified using conventional means, for example an IP Address, GPS coordinates, or a location provided by a cellular provider”.

	* US 20080288523 A1 entitled Event-based digital content record organization reciting at ¶ [0043] last sentence the following combination: “Such metadata may be developed or associated with the digital content records using any technique known in the art, such as time stamping a time-date of creation for the time-date of capture metadata, GPS-provided location information for the location of capture metadata, network device MAC address, IP address, or other network address information for the communicatively connected or capable-of-being-communicatively-connected network device that may provide network access to the capture device, manual input or biometric acquisition of information identifying an acquirer of a digital content record for the acquirer metadata, or conventional voice or subject recognition processing techniques for the subject metadata”.
- In conclusion - 
Claims 1-3,5-7,9-11,13,14 although directed to statutory categories (“method” or process, “system” or machine, “non-transitory computer-readable storage medium”  or computer product) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). 
	Thus, the Claims 1-3,5-7,9-11,13,14 are not patent eligible. 

	






Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Sugaya; Shunji US 20170187988 A1 hereinafter Sugaya in view of
	* Iglehart et al, US 20170256084 A1 hereinafter Iglehart. As per, 

Claims 1, 5, 9 
Sugaya teaches or suggests: “A method implemented in a makeup consultation server device, comprising:” / “A system, comprising: a memory storing instructions; a processor coupled to the memory and configured by the instructions to at least:” / “A non-transitory computer-readable storage medium storing instructions to be implemented by a computing device having a processor, wherein the instructions, when executed by the processor, cause the computing device to at least:” (Sugaya Figs.2,5,7,8 ¶ [0093], [0124])
      	
	- “obtaining a request from a client device to initiate a makeup consultation session”; (Sugaya Fig.10 & ¶ [0101]: First, user terminal 100 requests adviser info from server 300 to receive advice from adviser at S501. 
	     Sugaya ¶ [0102] server 300 checks status of advisers registered in adviser info data base 332 by using adviser's check module 311 in response to request S502. Then 	  
                Sugaya ¶ [0109] server 300 receives this advice request and transmits a user request to adviser terminal 200 of adviser by using the user request transmitting module 313 (S509). The request data from a user includes a real-time advice request through screen sharing and information on makeup reference image selected this time);
        	 - “extracting target attributes from data obtained from a user of the client device.
wherein extracting target attributes comprises”:
		= capturing a video of a facial region of the user
		= extracting a digital image of the facial region from the video
		(Sugaya ¶ [0058] Fig.12 shows one example of the guide display function of user terminal 100. The message 1202 asks a user to fit the face parts to the guide lines displayed on the screen to take a facial image of an object. An example of the guide lines shown in Fig.12 includes right eye 1203, left eye 1204, nose 1205, mouth 1206, a facial contour 1207, a vertical line 1208 passing through the center of the face, and a horizontal line 1209 passing through the center of the eyes. These guide lines are useful for a user to image the face in an appropriate size, direction, and position and effective to detect a composition part with a high probability in a short time by searching parts near the guide lines in the following composition part analogy process. In this embodiment, the guide lines are simply displayed in straight lines and ovals but may be in free curves and adjustable curves. Moreover, the eyes and the eyebrows may be separately displayed.
		Sugaya ¶ [0059] Then, the imaging module 111 takes an image of an object (step S102). In this embodiment, the imaging is started by selecting the camera mark 1201 shown in Fig.12. The image may be taken by oneself with in-camera of a smart phone or a tablet or by other people with a camera (out camera) on the back side.
		Sugaya ¶ [0060] Finally, analogy module 141 analogizes the composition parts from the taken image of the object (step S103). As an 	image of an object, a still or moving image may be taken. When a moving image [or video] is taken, a still image only has to be captured from the moving image [or video] at regular time intervals to analogize the composition parts from the still image. The composition parts herein compose the face, such as a right eye, a left eye, a nose, a mouth, and the entire face. The types and the number of the composition parts may be appropriately set depending on systems. For example, eyes may be separated from eyebrows.
		Sugaya ¶ [0063]: For example, the user terminal 100 may be a general information appliance such as a mobile phone, a smart phone, a tablet PC, a notebook, a wearable device, or an electronic appliance, which has a camera function or connectivity with an external camera such as a web camera); and 
		= “extracting one or more of the following target attributes from the digital image of the facial region”	(Sugaya  ¶ [0060] 3rd - 4th sentences: When a moving image is taken, a still image only has to be captured from the moving image at regular time intervals to analogize the composition parts from the still image. The composition parts herein compose the face, such as right eye, left eye, nose, mouth. Fig.13-> Fig.14 & ¶ [0076] noting the recognized or extracted reference image comprises the mouth, a right eye, a left eye, a nose, and a cheek); “”;

    PNG
    media_image1.png
    1026
    689
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1039
    695
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1113
    761
    media_image3.png
    Greyscale

Sugaya Fig.12 (shown left), Fig.13 (center), Fig.1 (right) in support of rejection of amended limitations
 
        - “determining a grouping of beauty advisors currently online” 
	(Sugaya ¶ [0102]: server 300 checks status of advisers registered in adviser data base 332. For example at Sugaya Fig.17 below & ¶ [0103] 2nd sentence, ¶ [0108] 1st-2nd sentences: advisers A,B,C are determined as logged-in. At Fig.17, the name, profile, face photo, online status of adviser etc. are displayed);
	
	- “accessing profile information associated with each of the beauty advisors in the grouping” (Sugaya ¶ [0106] 1st-2nd sentences: adviser information transmitting module 312 generates adviser information based on data in adviser information data base 332 and transmits the generated adviser information to user terminal 100 (S506). The adviser information includes the profile of the adviser such as profile 1702 of adviser A, profile 1703 of adviser B, profile 1704 of adviser Cat Fig.17 & ¶ [0108] 2nd, 5th sentences);
	- “matching the user with at least one of the beauty advisors based on the target attributes, and the profile information” (Sugaya ¶ [0108] 3rd sentence: the order, ranking, or matching of displaying advisers can be set by putting a priority on, the selected makeup reference image which was found at Fig.14 & ¶ [0076] to include the mouth, eyes, nose, cheek attributes, and by also putting priority on the advisor, from which user received the advice a number of times advice in the past etc.); and 
	
	- “establishing the makeup consultation session between the client device and an advisor device of one of the matching beauty advisors” (Sugaya Fig.10 & ¶ [0109] 1st sentence: server 300 receives this advice request & transmits user request to adviser terminal 200 of adviser A using user request transmitting module 313 (S509).
	Sugaya ¶ [0111] If responding to user request, adviser terminal 200 establishes communication with user terminal 100 and performs screen sharing (S511). The method of establishing the communication may be used for communication in a typical public or private line network or for direct peer to peer communication.
	Sugaya ¶ [0113] Fig.18 [below] shows one example display during screen sharing between the user terminal 100 and the adviser terminal 200. The adviser who uses the adviser terminal 200 represents "1802," and the user who uses the user terminal 100 represents "1801." The user terminal image display module 231 displays some or all the images being output to the output unit 130 of the user terminal 100 on the output unit 230 of the adviser terminal 200. The adviser terminal 200 takes an advice image by using the advice image imaging module 211 of the adviser terminal 200 and transmits an advice by using the advice transmitting module 261 (step S512). The advice includes methods of selecting and using cosmetics and a specific makeup procedure based on the image that the user 1801 took and the makeup reference image that the user 1801 selected. The advice includes a still image, a moving image, a voice, and a reference URL as data).

    PNG
    media_image4.png
    1213
    821
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    1339
    799
    media_image5.png
    Greyscale

Sugaya Annotated Fig.17 from Original Fig.17 (shown left) and Fig.18 (shown right) in support of rejection arguments 
	
Sugaya teaches at Fig.14 & ¶ [0076] the target attributes of the reference image taking the form of mouth, right / left eye, nose, cheek. Said reference image is further used by Sugaya at ¶ [0108] 3rd sentence along with information of the advisor whose advice was received many times advice in the past etc. to match the user with the advisor. 

    PNG
    media_image6.png
    1009
    671
    media_image6.png
    Greyscale
Sugaya Fig.14

	Sugaya however does not explain that his/her reference image comprises “one or more” of “skin condition, skin age, hair color, and race”, although Sugaya goes as far as considering product eye shadow at Fig.15. 
- Therefore -
	Sugaya might suggest but certainly does not explicitly categorize the detected reference image attributes by “skin condition” (i.e. actual eye shadow), “skin age”, “hair color”, “race” (i.e. Asian eye monolid or epicanthic fold) etc. as required by the limitation:
	
	= “extracting one or more of the following target attributes from the digital image of the facial region: skin condition, skin age, hair color, and race” as claimed. 

         Iglehart is found by the Examiner as analogous art because it similarly allows at 
¶ [0090] interaction between a 1st user computing device and a 2nd user device (i.e. professional cosmetologist) to create a professionally customized look for the first user. 
         
	Iglehart in such analogous art of customer interaction to professional cosmetologists clearly teaches or suggests: 
	= “extracting one or more of the following target attributes from the digital image of the facial region”: “skin condition” (Iglehart Figs. 4, 6, 8, ¶ [0027]: The method includes generating the at least one indicator included in the control layer using an algorithm for detecting blemishes on the area of skin. For example see Iglehart ¶ [0028] 1st - 2nd sentences In some implementations, the algorithm for detecting blemishes on the area of skin includes obtaining a regional image layer comprising regional median values around each pixel of a frame of the real-time image of the area of skin) “skin age”, “hair color” (Iglehart Figs. 4, 6, 8 ¶ [0054] 2nd sentence: hair coloring), “and race”. 

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to clarify or at most complementarily modify Sugaya’s “method”, “system”, “non-transitory medium” to include “extracting one or more of the following target attributes from the digital image of the facial region: skin condition, skin age, hair color, and race” in view of Iglehart to improve the application of cosmetics through computer-controlled image processing techniques (Iglehart ¶ [0002] last sentence) by use th sentence  & MPEP 2143 G) as well as by makeup indicators can include makeup effects or symbols (Iglehart ¶ [0092] 2nd sentence, ¶ [0096] 3rd sentence  & MPEP 2143 G). Iglehart would also implement a registration layer that would improve processing efficiency of the real-time image and the control layer (Iglehart ¶ [0094] 1st sentence & MPEP 2143 G). Last but not least Iglehart would also implement advantageous multitasking and parallel processing (Iglehart ¶ [0124] 2nd sentence and ¶ [0125] last sentence & MPEP 2143 C, D or G). The predictability of such modification is further justified by the interest of Sugaya at Fig. 16 element 1602 in correcting eye circles using product eye shadows, with such area better identified by the blemish detection algorithm disclosed by Iglehart supra.  
Further still, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor that allows interaction between customer to professional cosmetologists. In such combination each element merely would have performed the same facial detection and facial analysis and processing functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sugaya in view of 
Iglehart, the results of the combination (i.e. Iglehart’s better blemish detection applied to Sugaya’s eye shadow correction) would fit together as pieces of a puzzle, in a complementary and predictable manner (MPEP 2143 A).

Iglehart also teaches or suggests overlapping limitations with respect to the primary reference as follows: 
	* “capturing a video of a facial region of the user”
	(Iglehart Fig.6, element 602 and ¶ [0087] 3rd sentence: A static or real-time video image of the user is displayed in the image window 402. Iglehart ¶ [0097] 3rd sentence:  A scan can include capturing a video of the user's face. Similarly Iglehart ¶ [0104] 3rd sentence noting a real-time video image of the local user is displayed in the real-time image window 602 with indicators 609 from to the control layer overlaid etc.); 
	* “extracting a digital image of the facial region from the video”; 
	(Iglehart Fig.6, elements 602, 604 and ¶ [0079] 3rd sentence: capturing, by a camera on the user's computing device, the image as a real-time video image of the user. nd sentence. Iglehart ¶ [0059] 2nd sentences, ¶ [0061] 2nd sentence  explains such techniques are implemented to generate digital graphic layers that allow users to collaboratively create customized looks for themselves or other users and to overlay graphical indicators on a real-time image of a user to guide the user in applying cosmetics to the user's skin)

Claims 2, 6, 10
Sugaya / Iglehart teaches all the limitations in claims 1, 5, 9 above. 
Sugaya further teaches or suggests “further comprising”: 
	- “causing graphical representations of the at least one matching beauty advisor to be displayed in a user interface on the client device” 
	(Sugaya ¶ [0108] 1st, 3rd sentence: Fig.17 above shows example of adviser infodisplayed on user terminal 100. The order of displaying advisers (i.e. advisers A,B,C) can be set by the system by putting a priority on popularity ranking of advisers, the number of times that the user received an advice in the past, the adviser in online status, the adviser who worked on the makeup reference image selected this time, etc.); “and”
	- “obtaining a selection of one of the at least one matching beauty advisors from the client device, wherein the makeup consultation session is established between the client device and an advisor device of the selected one of the at least one matching beauty advisor” (Sugaya ¶ [0108] last 2 sentences: user selects a makeup adviser in reference to profile 1702 of adviser A, profile 1703 of adviser B, profile 1704 of adviser C, etc., and transmits advice request to server 300 (S508). In this example, user selects adviser A.  
               Sugaya ¶ [0109] server 300 receives this advice request and transmits an user request to adviser terminal 200 of adviser A by using the user request transmitting module 313 (S509). The request data from a user includes a real-time advice request through screen sharing and information on makeup reference image selected this time. Moreover, the name, gender, age, favorite makeup reference images, etc. of user may be previously registered in user information data base 331 and transmitted together with advice request. 
                 Sugaya ¶ [0111] If responding to the user request, the adviser terminal 200 establishes communication with user terminal 100 and performs screen sharing (S511). 
                 Sugaya ¶ [0113] Fig.18 shows an example of display during screen sharing .
---------------------------------------------------------------------------------------------------------------------
Claims 3, 7, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Sugaya / Iglehart as applied to claims 1, 5, 9 above in further view of 
	*  Abney; Matthew US 20190095871 A1 hereinafter Abney. As per,
Claims 3, 7, 11 Sugaya / Iglehart teaches all the limitations in claims 1, 5, 9 above. 
Sugaya / Iglehart does not explicitly recite: 
	- “wherein the target attributes further comprise at least one of: location of the client device and language spoken by the user” as claimed. However, 

Abney in analogous art of scheduling beauty consultations teaches or at least suggests:
	- “wherein the target attributes further comprise at least one of: location of the client device and language spoken by the user” (Abney Fig.1 step 10 & ¶ [0031]: Customer’s GPS on smart phone determines the target location of services to further allow scheduling beauty consultations with a stylist from a group of stylists).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Sugaya / Iglehart “method” / “system” / “non-transitory medium” to further include “wherein the target attributes further comprise at least one of: location of the client device and language spoken by the user” in further view of Abney in order to more effectively and efficiently provide on-demand beauty services to customers (Abney ¶ [0012] & MPEP 2143 G). The predictability of such modification is corroborated by the constant technological improvements of smart phones and smart devices, that have allowed on-demand services  become an integral part of everyday life (Abney ¶ [0008] 2nd sentence & MPEP 2143 G and/or F). Moreover Abney would conveniently allow the stylist to make parts of her schedule visible to customers. The contact page also allows the stylist to input the cost of each service and to affiliate herself with a shop or company 420. In the contact page the stylist may also make parts of her schedule visible to customers, input the cost of each service, and to affiliate herself with a shop or company 420 (Abney ¶ [0052] & MPEP 2143 G and/or F). Further still, the claimed invention is merely a combination of old elements in a similar scheduling beauty consultations field of endeavor. In such combination each element would have merely Sugaya / Iglehart in further view of Abney, the results of the combination would have fit as pieces of a puzzle in a complementarily and predictable manner (MPEP 2143 A).
Claim 13 Sugaya / Iglehart teaches all the limitations in claim 3 above. 
Sugaya / Iglehart does not explicitly recite: “wherein the location of the client device comprises one of: an Internet Protocol (IP) address of the client device or Global Positioning System (GPS) data of the client device” as claimed   
Abney in analogous art of scheduling beauty consultations teaches or at least suggests:
	- “wherein the location of the client device comprises one of: an Internet Protocol (IP) address of the client device or Global Positioning System (GPS) data of the client device” (Abney Fig.1 step 10 & ¶ [0031]: Customer’s GPS on smart phone determines the target location of services).
  Rationales to modify Sugaya / Iglehart to include Abney are above and reincorporated. 
--------------------------------------------------------------------------------------------------------------------
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over: 
          * Sugaya / Iglehart / Abney as applied to claims 3 above in further view of 
          * Jerram; Andrew Peter Nelson US 20120221502 A1 hereinafter Jerram. As per, 

Claim 14 Sugaya / Iglehart / Abney teaches all the limitations in claim 3 above. 
Sugaya / Iglehart / Abney does not explicitly recite “wherein the makeup consultation server device extracts the language spoken by the user from a verbal response obtained from the user of the client device, and wherein the verbal response is triggered by the makeup consultation server device” as claimed. However,
Jerram in analogous art of scheduling beauty salon consultations teaches or at least suggests: “wherein the makeup consultation server device extracts the language spoken by the user from a verbal response obtained from the user of the client device, and wherein the verbal response is triggered by the makeup consultation server device”
(Jerram ¶ [0447]: to help optimise conventional search, the dialogue agent may determine whether a search is requested in the conversation 1120, e.g., whether a consumer inquiry is received, and/or an aid is available to capture search logic, outputs rd - 4th sentences: As shown in Fig. 11G, the dialogue agent may generate a dialogue line based on partial key words search results.  For example, as shown in Fig. 11G, when the Google search "hairdresser Maldon Essex hair extension" fails to return desirable results, the dialogue agent may generate a link comprising a list of local hairdressers 1160).
 It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Sugaya / Iglehart / Abney “method” to further include “wherein the makeup consultation server device extracts the language spoken by the user from a verbal response obtained from the user of the client device, and wherein the verbal response is triggered by the makeup consultation server device” in further view of Jerram to measure the value & performance of agents by assessing their performance & ability to generate revenue from prolonging conversations and/or ability to effect sales through conversations with individuals (Jerram ¶ [0029] 5th sentence & MPEP 2143 G,F). The predictability of such modification is further corroborated by Jerram’s capabilities to effectively add multiple instances of program components in the program component collection instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques (Jerram ¶ [0539] & MPEP 2143 C, D and/or G). Such predictability is further justified by Jerram’s allowing extension of the end-point taxonomic node with a customized taxonomic tree-structure to advance the level of systemic precision (Jerram ¶ [0428] & MPEP 2143 C, D and/or G).
Further still, the claimed invention can also be viewed as a mere combination of old elements in a similar scheduling beauty salon consultations field of endeavor. In such combination each element merely would have performed the same input based function, be it location based or verbal, as it did separately, both for the benefit of scheduling the consultations as present in each and all of  Sugaya, Iglehart, Abney, Jerram. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sugaya, Iglehart, Abney in further view of Jerram the results of the combination would have fit together as pieces of a puzzle in a complementarily and predictable manner (MPEP 2143 A).
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	US 20190026265 A1 teaching at ¶ [0070] The utterance meaning analyzing section 201 applies so-called natural language processing for the utterance information transmitted from the information processing apparatus 1 and performs extraction of keywords under utterance, presumption of user's utterance intention, and the like. ¶ [0080]: In concrete terms, for example, in the case where the information of "Ms.  C: a hairdresser in OO beauty salon" has been extracted from the knowledge database, the response information creating section 204 creates the response contents capable of being understood also by the user B by changing "Saturday, 13:00: Ms.  C" to "Saturday, 13:00: the user A OO beauty salon"
	US 9361316 B2 teaching at column 16 lines 26-31: The user of the information processing apparatus 200 is able to refer to such a phrase display screen and personally use a phrase thought to be optimal for communication with the person Ub (such as by speaking the phrase or inputting the phrase in a chat or messaging service, for example). Also column 3 lines 15-19: In another aspect, the one or more processors may also be configured to output the at least one of the one or more selected phrases to the output device using a particular dialect associated with the determined location. Also at column 13 lines 53-67:    Phrases that differ depending on location may be phrases expressed in dialects particular to regions where the information processing apparatus 100 could be located, for example.  In such cases, phrases with content corresponding to respective dialects are stored in advance in association with region data (such as data on the latitudes and longitudes of boundaries dividing regions, for example).  Then, the phrase output unit 170 selectively outputs a phrase from among the phrase candidates that is associated with the location detected by the location detector 190.  Alternatively, the phrase output unit 170 may generate a phrase expressed in a dialect by transforming given grammatical elements included in a phrase expressed in standard language into other grammatical elements expressing a dialect.  In so doing, interaction. column 11 lines 28-38:   The phrase output unit 170 outputs at least one phrase via the user interface unit 160 from among phrase candidates selected by the phrase selector 150.  In the present embodiment, a phrase may be output by being displayed on the display 110 or spoken as audio output from the audio output unit 112.
	
	* US 20170255478 A1 Systems and methods for simulated application of                        cosmetic effects pertinent to claims 3,4, 7,8, 11,12 at ¶ [0029] makeup applicator 104 also includes an image capture component 112 configured to obtain digital representations comprising still image(s) and/or live video of the user.  The facial feature analyzer 114 receives the digital media content obtained by the image capture component 112 and analyzes facial features for purposes of later applying a sequence of cosmetic effects to specific regions of the user's face.  Where the user elects to use a live video, the facial feature analyzer 114 tracks the identified facial features across frames of the video.
	
	  * US 20140372236 A1 Method And Apparatus For Improved Sales Program and User Interface pertinent to claims 3,4, 7,8, 11,12 at ¶ [0023] The user may also choose the Video option after selecting either the Makeover or Skin Analysis feature.  After the Video option is selected the video viewer is displayed on the screen of the electronic device.  There may be a preset generic outline of the face in the video viewer which may include an outline of the nose, mouth, eyes, etc. for the user/salesperson to line up with the user/customer's face to then start recording the video.  The user may also use the facial feature detection for further accuracy.  Next, the video of the user/customer is recorded using either the generic outline or automatic facial feature detection in the video viewer and when the video is finished it is approved and processed.  The Products used or parts of the video may be selected and tagged during or after the recording.  Then the sequenced steps may be filled out with the products used.  Once the areas of the video are tagged and the sequenced steps are completed the user may link the tagged parts 
of the video to any of the selected steps to be saved to the users profile.  Basically, the user may link any step, product, or area of the face to any related part of the video during or after saving it to the program.  The video will then be approved and saved to the user/client's Profile in the Portfolio.  The user may add notes, tips or any additional 
or via internet at a later date.  After the video is processed and saved to the users profile it may be played normally or in a frame by frame fast-forward function that shows the makeup/facial being applied faster.  When the video is paused the user will see the products, notes and other information on the paused screen of the electronic device.  Users/salespeople may also have the ability to enter or view additional videos on how the Makeup/Skin Care regimen is applied.  The Video option will work the same way for both the Makeover and Skincare Analysis functions and the process will work the same.  The user may also record additional videos in different timelines.  These multiple timeline videos may be put together so the user can see how their skin improved over a 
set amount of time.
	
	* US 20170256084 A1 Precise application of cosmetic looks from over a                         network environment teaching the following features pertinent to claims 1-12
	¶ [0097] 3rd sentence a scan include capturing a video of user's face.
	¶ [0097] 6th sentence generating the graphical model from several still images of the area of skin (e.g., face) from multiple angles.
	¶ [0098] The registration layer contains a mapping of how the additional layers such as a control layer and natural media layer should be warped to register to the moving real-time image of a face. Additionally, the mapping describes how the moving image of the face should be warped to map to other layers such a control layer so that a regeneration of the control layer does not need to track face motion.
	¶ [0087] A static or real-time video image of the user is displayed in the image window 402.  For example, a user may capture or upload an image of an area of skin on which the user desires to apply a makeup effect such as the user's face.  The user can select to preview different makeup effects, looks or makeup options from the menus 404, 406, 408, by applying them to the image.  For example, a user may select a Jennifer Aniston look from the celebrity looks menu 404 and preview the look on the user's face in the image window 402.  When the user selects a look, for example, by selecting an 
	¶ [0088] If the user wishes to create a customized look, the user may select one or more makeup options from the makeup options menu 408.  For example, the makeup options menu 408 can include makeup options such as blushes, lipsticks, nail polish, eye shadow, concealer, etc. that the user can apply to the image.  In some examples, the user can apply a selected makeup option using cursors 410 of varying types and sizes depending upon the makeup option selected.  For example, cursor 410 types and sizes can be modeled after various makeup applicators (e.g., brushes, touch up pens, sponges, or puffs).  The makeup options menu 408 displays a sub-menus related to a selected makeup option.  The sub-menu can allow the user to choose between various attributes a selected makeup option such as, for example, color, opacity, brand, or product line. 
 	¶ [0089] Once a user is satisfied with a chosen look or customized makeup effect, the user can choose to download data defining the makeup effect for use with an 
applicator device, as described above. 
 	¶ [0090] In some implementations, an image of the area of skin can be received from a first user.  The image can be a real-time video image of the first user, for example, captured by a camera on the first user's computing device.  The GUI including the image and makeup effects can be presented on both the first user's computing device and a separate computing device of a second user (e.g., a professional makeover specialist or a friend).  The second user can apply the makeup effects to the image of the first user while the first user views the makeup effects being applied to the image.  For example, the second user may be a professional cosmetologist and may create a professionally customized look for the first user.  The first user and second user can interact and discuss the look as the second user creates it.  For example, the GUI may include messaging, audio chat, or video chat, options.  When the second user is finished creating a look, the first user can download the finalized makeup effects, and try the look out by applying the makeup effect to her skin using an applicator device, as described above. 

	
OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	February 15th, 2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.05(a)I. citing RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) 
        2 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        3 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
        4 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); finding the tailoring of content based on the viewer's / customer location or address [akin here to “location of the client device comprises one of: an Internet Protocol (IP) address” at dependent Claim 13] as not saving the claims from patent ineligibility. 
        5 MPEP 2106.05(d) citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)
        6 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        7 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) and  Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        8 In re Brown, 645 Fed. App'x 1014, 1017 (Fed. Cir. 2016)
        9 MPEP 2106.04(a) “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”. 
        10 MPEP 2106.04(a)(2) III, B
        11 MPEP 2106.05(d) citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)
        12 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        13 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) and  Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755